Citation Nr: 1045725	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-32 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for invertebral 
disc syndrome with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1998 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans Affairs 
(VA) which continued a 10 percent rating for intervertebral disc 
syndrome with degenerative joint disease.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Osteoarthritis of the lumbar spine is manifested by forward 
flexion of the thoracolumbar spine greater than 60 degrees but 
not greater than 85 degrees; a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; and no muscle spasm resulting in abnormal gait or 
abnormal spinal contour.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent rating for 
osteoarthritis of the lumbar spine are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5242 & 5003 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's claim for an increased rating was 
received in September 2005.  Correspondence dated in October 2005 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes 
that 38 C.F.R. § 3.159 was recently revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

All pertinent development has been undertaken, VA examinations 
were performed in October 2005 and April 2007, and all available 
evidence, including VA outpatient treatment records have been 
obtained in this case.  Thus, the content of the notice letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  No further action is necessary for compliance 
with the VCAA.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).

Where entitlement to compensation has already been established, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  
Staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings from the time the claim is filed until VA makes 
a final decision.  See generally Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  See Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service- connected disease 
or injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  See 38 C.F.R. § 4.14 
(2010).

It is the defined and consistently applied policy of the VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability such doubt will 
be resolved in favor of the claimant.  See 38 C.F.R. § 4.3 
(2010).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
VA is free to favor one medical opinion over another provided it 
offers an adequate basis for doing so.  See Owens v. Brown, 7 
Vet. App. 429 (1995).

General Rating Formula for Diseases and Injuries of the 
Spine.
5235
Vertebral fracture or dislocation
General Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under Sec. 4.25.

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Unfavorable 
ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 
40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.  
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.  
Note: (4) Round each range of motion measurement to the nearest 
five degrees.  
Note: (5) For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (2010).

Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes
 
Rating
With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months 
60
With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 
12 months 
40
With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 
12 months 
20
With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 
12 months

10
Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  
Note (2): If the intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment.
38 C.F.R. § 4.71a (2010).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.). When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation of 
motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010)

   
Thoracolumbar Spine
38 C.F.R. § 4.71, Plate 5 (2010)

Factual Background

The Veteran was granted service connection for osteoarthritis of 
the lumbar spine based on in-service complaints of low back pain.  
A March 2001 Physical Evaluation Board Proceeding found the 
Veteran unfit for duty and recommended separation from service 
due to significant lumbar spondylosis without surgical 
remediation.  The Veteran was discharged shortly thereafter in 
May 2001.  

A rating action in April 2002 awarded service connection for 
degenerative disc disease of the low back with herniated nucleus 
pulposus, and a 10 percent rating was assigned, based on service 
treatment records showing low back pathology in service, and a 
December 2001 VA spine examination.  

In September 2004, the Veteran sought VA treatment two days after 
he felt something pop in his back upon bending over at work.  He 
also complained about an enlarging lump in his back.  The lump 
was tender and located in the left lower back, where he felt the 
pop.  He reported intermittent episodes of right thigh numbness 
and tightness which lasted one to four hours a total of four 
times.  On physical examination, the nurse practitioner noted a 
round, mobile subcutaneous nodule which she described as either a 
normal variant of fascia or lipoma.  She noted that the Veteran's 
gait was normal and motor and sensory strength to the lower 
extremities was 5 out of 5 bilaterally.  She diagnosed mechanical 
back pain due to diffuse degenerative disc disease.

During an October 2004 VA treatment, the Veteran indicated that 
he packaged various items for his father-in-law and had a 
sedentary position with sitting.  He worked part-time and was a 
college student.  He complained of lumbar (lower bilateral flank) 
pain since 1999 which was worse on the left with tenderness in 
the paraspinal area.  The examining physician indicated that an 
X-ray of the lumbar spine was "very acceptable."  On physical 
examination, the doctor noted that the Veteran had a slight 
overhang over his 32 inch waist and advised weight loss.  He 
noted left lower lumbar paraspinal tenderness, but no tenderness 
over the sciatic nerve.  Straight leg raising was limited to 45 
degrees bilaterally, and hip range of motion was normal.  The 
Veteran could touch his fingertips to 8 inches from the floor 
with his knees extended.  The diagnosis was lumbago with 
paraspinal muscle spasm which was greater in the left than the 
right.

In a July 2005 VA treatment, the Veteran reported continued back 
pain and indicated there was no drastic change in his status.  He 
related that he had less numbness in his leg, but had more 
shooting pains in his right hip.  The examining physician 
diagnosed lumbar disc disease.

During an October 2005 VA spine examination the Veteran reported 
ongoing problems with constant low back pain which he rated as a 
2 out of 10 in severity.  He stated that he had flare-ups of 
increased pain which radiated to his right leg and knee, about 
one to two times per month which left him bedridden.  However, he 
denied any recent periods of incapacitation requiring 
hospitalization or bed rest prescribed by a physician.  He 
reported numbness during the flare-ups.  The Veteran indicated 
that he took Tramadol three times a week to mask the pain and 
allow him to work.  He described increased pain with prolonged 
standing and sitting, and lifting.  He reported spasms in his 
back about four times per week.  The Veteran stated that his back 
disability affected his ability to do manual labor and indicated 
that he went back to school in an attempt to procure a government 
job so he would not have to do manual labor that would further 
aggravate his back disability.  His back disability affected his 
ability to be involved in recreational activities as well.  

On physical examination, the Veteran walked with a normal gait.  
Examination of the back revealed a slight loss of the normal 
lumbar lordosis.  He had decreased range of motion of the lumbar 
spine and measurements were as follows: 

MOVEMENT
ACTUAL
NORMAL*
Forward Flexion
80°
90°
Backward Extension
20°
30°
Right Lateral 
Flexion
20°
30°
Left Lateral Flexion
20°
30°
Right Lateral 
Rotation
20°
30°
Left Lateral 
Rotation
20°
30°
*see 38 C.F.R. § 4.71a, Plate 5 (2010)

The examiner indicated that the Veteran had pain and palpable 
spasm with extension to 20 degrees.  There was no additional 
decreased range of motion with repetitive testing of the lumbar 
spine.  His strength was 5 out of 5 and equal bilaterally in the 
lower extremities.  No focal motor or sensory deficits were 
observed.  The diagnosis was lumbosacral degenerative joint and 
disk disease, per a February 2002 MRI, and lumbosacral strain.

A November 2005 MRI demonstrated a left paramedian disk 
protrusion at L5-S1 with mild encroachment of the nerve roots at 
the left lateral recess and a small central disk protrusion at 
L4-L5.  

The examiner noted that although the Veteran had flexion to 90 
degrees, he felt pain beginning at 40 degrees.  He also indicated 
that left lateral rotation was limited by pain and stiffness in 
the lumbar spine.  There was no additional limitation in range of 
motion on repetitive testing due to weakness or fatigue, or lack 
of endurance or incoordination.  The diagnosis was mild 
degenerative changes of the lumbar spine with central disc 
protrusions at L4 to L5 and L5 to S1 levels.

In a March 2007 VA treatment note, the Veteran complained of low 
back pain which he rated as 2 out of 10 in severity; though he 
indicated that his usual level of pain was 3 out of 10.  He 
described the pain as dull, radiating, shooting, stabbing pain 
that had always been present since 1999.  The Veteran reported 
heat, laying down, and medication alleviated his pain.  He 
related that the pain affected his enjoyment of life, ability to 
accomplish household chores, mobility, physical activity, self 
esteem, and work.  

In an April 2007 VA spine examination, the Veteran reported a 
history of epidural steroid injections and complained of constant 
pain in the lumbar region of the spine which radiated to his hips 
and thighs bilaterally.  He noted numbness in his feet.  He rated 
his pain anywhere from 2 to 5 on a scale of 1 to 10, and 
described it as a shooting, aching sensation.  Flare-ups occurred 
on prolonged standing or sitting, during which he rated the pain 
as 8 out of 10 in severity.  The Veteran reported that he could 
not pick up his three month-old son due to his back pain.  He 
stated that pain medication alleviated his pain.  He denied any 
unsteadiness or history of falls. On physical examination, the 
examining physician noted a normal gait.  Range of motion of the 
dorsolumbar spine was as follows:

MOVEMENT
ACTUAL
NORMAL*
Forward Flexion
90°
90°
Backward Extension
20°
30°
Right Lateral 
Flexion
20°
30°
Left Lateral Flexion
15°
30°
Right Lateral 
Rotation
30°
30°
Left Lateral 
Rotation
25°
30°
*see 38 C.F.R. § 4.71a, Plate 5 (2010)

An April 2007 MRI of the lumbar spine revealed some very mild 
degenerative changes with central disc protrusions at L4-L5 and 
L5-S1.  The neural foramina and spinal canal were well maintained 
and there was no evidence of neural compression. 



A June 2007 VA treatment note indicated that the Veteran 
continued to have low back pain which hurt primarily over the 
right sacroiliac area, but he also had pain into both lateral 
thighs which simulated meralgia paresthetica.  He noted that his 
pain was more intense in his sedentary job, working in Logistics 
for the Department of Defense.  He reported that lifting his four 
month-old son exacerbated his pain further.  The examining 
physician felt that the examination findings indicated the 
Veteran's disease was primarily muscular, as he remained tender 
over the lower lumbar paraspinal areas.  A transcutaneous 
electrical nerve stimulation (TENS) unit was previously of little 
help in alleviating his pain.

March 2009 VA outpatient treatment records reflect continued 
complaints of back pain.  The Veteran requested alternate pain 
medications options, as his current medications made him sick.  
He stated that the pain increased when he walked for a long time.  
Objectively, he walked with a steady gait.   

In a November 2010 statement, the Veteran's representative argued 
that because the RO did not print the Veteran's VA treatment 
notes until January 13, 2006, there was no way that the October 
2005 VA examiner could have reviewed these treatment records in 
connection with his examination.  The representative also stated 
that the Veteran reported one to two flare-ups per month and felt 
"even if eave (sic) flare up was limited to a single day, over 
the course of a year this would result in 24 days (or just short 
of 4 weeks) worth of incapacitating episodes."  Therefore, she 
contended, the Veteran would merit a 20 percent rating under 
Diagnostic Code 5243.  

Analysis

The Board finds that the evidence does not support the assignment 
of a rating in excess of 10 percent for the Veteran's 
intervertebral disc syndrome with degenerative joint disease of 
the lumbar spine.  In order for a 20 percent rating to be 
assigned, there must be objective evidence that forward flexion 
of the thoracolumbar spine was greater than 30 degrees but not 
greater than 60 degrees; or, that the combined range of motion of 
the thoracolumbar spine was not greater than 120 degrees; or, 
that muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

At no time during either the October 2005 or the April 2007 VA 
spine examinations was the Veteran noted to have abnormal gait or 
posture.   Forward flexion of the thoracolumbar spine was to, at 
least, 80 degrees as demonstrated in the October 2005 VA 
examination, which satisfies only the10 percent rating criteria, 
as it was greater than 60 degrees but not greater than 85 
degrees.  The Board notes the Veteran had forward flexion to 90 
degrees demonstrated in the April 2007 VA examination report.  
The Veteran's combined range of motion of the thoracolumbar spine 
was 180 degrees at his October 2005 VA examination, and in April 
2007, the combined range of motion of the thoracolumbar spine was 
200 degrees, which also, at best, satisfies only the 10 percent 
rating criteria of the general rating formula as it was greater 
than 120 degrees but not greater than 235 degrees for the 
thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5242.  At no time has the Veteran been observed to have an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Further, while the 
Veteran has complained of numbness in the feet, MRI films have 
been interpreted as showing that the neural foramina and spinal 
canal were well maintained and there was no evidence of neural 
compression (pinched nerves).  

There is also no medical evidence that the Veteran's service-
connected low back disability would warrant a rating in excess of 
10 percent on the basis of incapacitating episodes.  Throughout 
the evidence of record, the Veteran reported that he had a 
shooting, burning pain that radiated through his bilateral hips 
and legs that flared-up one to two times per month; but he 
indicated that the pain was alleviated by bed rest.  However, in 
the October 2005 spine examination, the Veteran denied any 
periods of hospitalization or bed rest prescribed by a physician.  
The Board points to Note (1) accompanying the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
which states, "an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treated by a 
physician" (emphasis added).  Also, in the April 2007 VA 
examination, the Veteran reported that pain medication alleviated 
his back pain.  Thus, on his own admission, the Board finds the 
Veteran does not meet the level of incapacitation contemplated 
within the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  See 38 C.F.R. § 4.71a.

The Board has considered the Veteran's representative's argument, 
advanced in her November 2010 statement, that the Veteran 
experienced 24 flare-ups per year which would merit an increased 
rating on the basis of incapacitating episodes.  The Board again 
references Note (1) accompanying the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
which states, "an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treated by a 
physician" (emphasis added).  The Veteran's flare-ups do not 
meet the contemplated incapacitation under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
because the Veteran specifically denied hospitalization or bed 
rest prescribed by a physician in the October 2005 VA 
examination.  See 38 C.F.R. § 4.71a.  Further, the representative 
asserted that one flare-up per month equates to 24 flare-ups per 
year, "just short of 4 weeks."  The Board has found this 
argument flawed and speculative.  If the Veteran experienced one 
flare-up per month, he would have a total of 12 flare-ups per 
year, falling below the requisite 2 weeks of incapacitating 
episodes for a 20 percent rating.  However, as discussed above, 
the periods of bed rest that the representative asserts are 
"incapacitating" do not fall within the definition of 
incapacitation as set forth in Note 1 of the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
See 38 C.F.R. § 4.71a.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), along with the Veteran's 
subjective complaints of pain.  However, the October 2005 and 
April 2007 examination reports reported no objective evidence of 
additional loss of motion or function of the low back, fatigue, 
weakness, or lack of endurance upon repetition.  Therefore, the 
disability picture for the Veteran's back disabilities do not 
more nearly approximate the criteria for any higher rating than 
that assigned.

Finally, the Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  In Thun 
v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation is found inadequate because it does not 
contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the Veteran's disability 
picture requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the 
disability picture presented is exceptional or that schedular 
criteria are inadequate.  The Board finds there is no evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to his low back disability that would 
take the Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating during the appeal period.  
In the October 2005 VA examination, the Veteran denied any 
hospitalizations or doctor prescribed bed rest.  In the April 
2007 VA examination, he indicated that pain medication alleviated 
his pain.  Thus, it is concluded that the Veteran's impairment is 
contemplated by the schedular rating assigned, particularly when 
the symptoms of the disability falls squarely in the 10 percent 
evaluation.


ORDER

Entitlement to a rating in excess of 10 percent for invertebral 
disc syndrome with degenerative joint disease is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


